O’Malley, J.
(dissenting). I dissent and vote for affirmance. We are here concerned with a.question of pleading merely and not with the matter of ultimate relief. The English authority cited in the prevailing opinion is readily distinguishable. Here the representation was not collateral to, but a part of the contract. Under present-day conditions when the value of property, particularly when bought for investment purposes, is based largely upon its income-producing power, equity should assume jurisdiction and decree specific performance with abatement in the circumstances here disclosed. (3 Williston Cont. § 1436; Pom. Spec. Perf. [3d ed. 1926] §§ 436, 441.) Moreover, the action being by a vendee rather than a vendor, equity is more liberal in the exercise of its jurisdiction. (Waters v. Travis, 9 Johns. 450, 464, 465.)
*619Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to the plaintiff to serve an amended complaint within twenty days from service of order upon payment of said costs.